                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


BENJAMIN FOX, ET AL                               CASE NO. 2:18-CV-00502

VERSUS                                            JUDGE JAMES D. CAIN, JR.

NU LINE TRANSPORT L L C ET AL                     MAGISTRATE JUDGE KAY

                              MEMORANDUM ORDER

       Before the Court is a “Motion in Limine” (Rec. 59) filed by Plaintiffs, Benjamin

Fox and Holly Fox, individually and on behalf of their minor children, Elijah Fox and Noah

Fox (collectively referred to as “Plaintiffs”), and “Defendants’ Motion in Limine to

Exclude Plaintiffs’ Proposed Accident Reconstruction Expert, Eric Burson” (Rec. 57)

wherein Plaintiffs and Defendants seek to exclude certain evidence in advance of trial.

       This lawsuit involves an accident that occurred on Interstate 10. Plaintiff, Benjamin

Fox, was in the course and scope of his employment as a State Trooper for the State of

Louisiana, when Simon Brumfield, the driver of a Freightline Tractor, struck Mr. Fox’s

vehicle. Nu Line Transport, LLC was Mr. Brumfield’s employer at the time of the accident.

Mr. Fox was working an automobile crash when Mr. Brumfield’s vehicle hydroplaned on

the icy road and collided with the vehicle in which Mr. Fox was sitting causing bodily

injuries.

Employment disciplinary actions

       Plaintiffs seek to exclude any testimony and evidence concerning Ben Fox’s prior

employment disciplinary actions as a State Trooper. Plaintiffs argue that any mention of
Mr. Fox’s disciplinary actions would be irrelevant and highly prejudicial. Defendants

acknowledge that evidence of a person’s character and evidence of a crime, wrong or other

act is inadmissible to prove the person’s character to show that on a particular occasion the

person acted in accordance with the character. 1 However, Defendants complain that

Plaintiffs do not identify the specific prior disciplinary actions they seek to exclude and

argue that if the disciplinary action suggested that Mr. Fox was untruthful, such evidence

might be relevant.

           Plaintiffs inform the Court of the two prior disciplinary actions; the Court finds that

they are not relevant and therefore not admissible at the trial of this matter. As to any other

bad acts, the parties and the Court agree that a ruling should be deferred until the trial.

Improper comparison argument

           Plaintiffs move to exclude any arguments made by counsel that tend to compare the

instant case with other cases with similar results. Defendants agree that comparison

arguments are improper, excepting arguments based on expert testimony derived from

comparisons used in scientific studies and data used to formulate the expert’s opinions.

The Court will exclude comparison arguments, deferring until trial any ruling regarding

expert opinions.

Discounted medical bills

           Plaintiffs withdraw this section of the motion in limine in light of the Louisiana

Supreme Court’s ruling in Simmons. 2


1
    See Fed. R. Evid. 404(a)(1)(b)(1).
2
    Rec. 75, Plaintiffs’ Reply Memorandum, § B, p. 2.

                                                        2
Anti-lawsuit comments

       Plaintiffs move to exclude comments or statements by counsel that insinuate that

lawsuits are frivolous or improper. The Court agrees and will exclude any such statements

or comments.

Undisclosed statements

       Plaintiffs seek to exclude any undisclosed documents that were not exchanged in

advance of trial. The Court agrees that any non-impeachment documents that were not

disclosed in accordance with the requirements of Federal Rule of Civil Procedure 26,

discovery, and in accordance with the Court’s pre-trial order shall be excluded at trial.

Evidence of Nu Line Transport’s independent fault

       Plaintiffs seek to exclude evidence of the independent fault of Nu Line Transport.

Due to the Court’s dismissal of this claim, the Court will exclude any such evidence.

Evidence that Nu Line Transport is no longer in business

       Plaintiffs seek to exclude any evidence that Nu Line Transport is no longer in

business. Plaintiffs suggest that such evidence would only lead the jury to believe that

Defendant Brumfield would be personally responsible to satisfy any judgment. Defendants

agree that this evidence should be excluded. The Court agrees that this type of evidence is

not relevant and will exclude same.

Insurance Coverage and personal liability

       Plaintiff move to exclude any evidence of insurance coverage or that Defendant

Brumfield will have personal responsibility for any judgment in this matter. In their



                                             3
opposition, Defendants agree that insurance coverage should be excluded. Accordingly,

this type of evidence will be excluded at trial.

Brumfield’s statement regarding his speed

       Plaintiffs move to exclude Lieutenant Stephen Cyprien’s testimony regarding Mr.

Brumfield’s statement that he was traveling at 40 mph when the accident happened. The

Court finds that this statement is admissible as an opposing party’s statement pursuant to

Rule 801 of the Federal Rules of Evidence.

DOTD certified records

       Plaintiffs seek to have the Court rule on the admissibility of the Louisiana

Department of Transportation certified records. Defendants agree that the certified records

are authenticated, but argue that Federal Rule of Evidence Rule 902 does not make them

admissible per se. Defendants contend that Plaintiffs do not specify the records’ intended

use, and then argue that a ruling on their admissibility should be deferred until the trial.

The Court agrees. At the trial of this matter, Plaintiffs will be allowed to lay the proper

foundation and establish relevance as to the DOTD certified records.

Life Expectancy Tables

       Plaintiffs, relying on Federal Rule of Evidence 902, seeks to introduce life

expectancy tables published by the CDC as government publications. Plaintiffs contend

that the Court can take judicial notice of the tables. See State v Carpenter, 772 So.2d 200

(La. App. 3rd Cir. 2000) (“Under some circumstances, it may be appropriate to take judicial

notice of life expectancy and mortality table published by the government.”), writ denied,

806 So.2d 665 (La. 2002); see also Nat’l Information Servs. v. Gottsegen, 737 So.2d 909,

                                              4
916 (La. App. 5th Cir. 1999) (taking judicial notice of information contained on official

government website), writs denied, 751 So.2d 226 and 751 So.2d 228 (La. 1999); Crane v.

Crest Tankers, Inc., 47 F.3d 292, 293 (8th Cir. 1995) (“It has long been held that life

expectancy tables are admissible in damage actions for the consideration of the

probabilities of damage over a period of years.”).

           Defendants maintain that it is premature to determine the admissibility of the table.

First, Defendants argue that under Federal Rule of Evidence 803(18), 3 admissibility will

depend on expert testimony presented at trial.

           The Court agrees and will rule on the admissibility of the life expectancy tables after

allowing Plaintiffs the opportunity to lay a proper foundation and after the tables are

offered in compliance with Federal Rule of Evidence 803(18).

Demonstrative exhibits

           Plaintiff request the Court to admit prior to trial and prior to having identified,

demonstrative exhibits. The Court will defer ruling until the trial.

Defendant Simon Brumfield deposition transcript

           Plaintiffs intend to use Defendant Brumfield’s deposition testimony in their case-

in-chief as well as when examining witnesses. Plaintiffs remark that they will comply with



3
    Fed. Rule Evid. 803(18) provides an exception to the hearsay rule such that:
           Statements in Learned Treatises, Periodicals, or Pamphlets. A statement contained in a treatise,
           periodical, or pamphlet if:
           (A) the statement is called to the attention of an expert witness on cross-examination or relied on by the
           experts on direct examination; and
           (B) the publication is established as a reliable authority by the expert’s admissions or testimony, by another
           expert’s testimony, or by judicial notice.

           If admitted, the statement may be read into evidence but not received as an exhibit.

                                                             5
Federal Rules of Evidence 32 and 801. As noted by Defendants, Plaintiffs must comply

with Federal Rule of Evidence 32(b) and this Court’s Scheduling Order. In their Reply,

Plaintiff agree to wait on objections from Defendants. To that end, any ruling will be

deferred at this time.

Expert testimony

       Plaintiffs move to substitute their proposed accident reconstructionist expert, Kelly

Adamson, for another expert, Eric Burson because Mr. Adamson was going to be out of

the country for the trial which was set for April 20, 2020; the trial was continued due to the

COVID-19 pandemic. Defendants move to exclude Mr. Burson as a possible expert witness

because the deadline for Plaintiffs to identify experts and furnish written expert reports has

lapsed.

       Plaintiffs continue to seek substitution even though the matter is not currently set

for trial. Plaintiffs argue that Mr. Burson adopted Mr. Adamson’s report in full, and

Plaintiffs remark that they will produce both Mr. Burson and Adamson for depositions.

Plaintiffs also note that Mr. Burson is an expert in the same field as Mr. Adamson and both

are part of the same forensics and engineering firm.

       Defendants complain that Plaintiffs first identified the proposed substitute expert

two months before trial and after the expiration of the Daubert motion deadline, after

expiration of the deadline for Plaintiffs’ expert disclosures, after expiration of the deadline

for Defendants’ expert disclosures, and without timely producing his qualifications,

publication history, testimony history, and compensation as required by Federal Rule of



                                              6
Civil Procedure 26. Defendants also complain that Mr. Burson did not physically prepare

the expert report on which he purports to testify at trial.

       Plaintiff relies on Jordan v. Intercontinental Bulktank Corp., 621 So.2d 1141, 1151-

53 (La. App. Ct.), writ denied sub nom., Jordan v. Intercontinental Bulktank Corp., 623

So.2d 1336 (1993). In Jordan, the trial judge refused to allow the substitution of an expert

at trial; the appellate court found that the trial court had abused it discretion reasoning that

any doubt must be resolved in favor of receiving the testimony.

       As noted by Defendants, Jordan is distinguishable from the instant case. In Jordan,

the substituted expert assisted in preparing the reports from which the original expert was

to testify, was listed as a joint author of the expert reports, and all parties had been noticed

that the substitute expert may be called to testify at trial. Defendants also note that the

Jordan case did not involve the Rule 26 disclosure requirements and this Court’s

Scheduling Orders.

       Plaintiffs argue that there is no prejudice or surprise to Defendants and this witness

substitution is harmless citing Liebel v. NCL (Bahamas) Ltd., 185 F.Supp.3d 1354, 1356-

57 (S.D. Fla. 2016). Plaintiffs also note that they will make both Mr. Adamson and Burson

available for Defendants to take their deposition. Because the trial has been continued and

has yet to be reset, there is additional time for Defendant to prepare and depose Plaintiffs’

expert. In the event they choose to substitute, Plaintiffs shall disclose within 15 days of this

order which expert they will be calling to testify at the trial and Plaintiffs shall make that

expert available for Defendants to depose. Defendants will be given leave to file any



                                               7
motion in limine or Daubert motion, if they so choose. Therefore, this Motion in Limine

will be denied.

                                      CONCLUSION

       For the reasons set forth above, it is

       ORDERED that the Motion in Limine filed by Plaintiffs (Rec. 59) is hereby

GRANTED IN PART and DENIED IN PART. The motion is granted to the extent that

Mr. Fox’s two employment disciplinary actions shall be excluded, improper comparison

arguments shall be excluded, anti-lawsuit comments will not be permitted, non-

impeachment evidence not previously disclosed shall be excluded, evidence of Nu Line

Transport’s independent fault or negligence shall be excluded, any evidence or comments

that Nu Line Transport is no longer in business shall not be permitted, evidence of amounts

of insurance coverage shall be excluded, Defendant Brumfield’s statement regarding his

speed will be permitted; otherwise the motion is denied.

       IT IS FURTHER ORDERED that Defendants’ Motion in Limine (Rec. 57) to

exclude Mr. Burson’s expert testimony is DENIED.

       THUS DONE AND SIGNED in Chambers on this 31st day of March, 2020.



                          ________________________________
                                 JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




                                                8
